Citation Nr: 0000478	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased evaluation for the residuals of a 
left knee fracture, to include instability and arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a rating in excess of 10 percent for the 
veteran's service-connected residuals of a left knee 
fracture.

In October 1996, the Board remanded the veteran's case to the 
RO for further evidentiary development.  The requested 
development was completed, and in September 1999, the RO 
issued a Supplemental Statement of the Case in which it 
granted an increased rating of 20 percent for the veteran's 
service-connected residuals of a left knee fracture.  In AB 
v. Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

In the December 1992 rating decision, the RO also denied 
entitlement to service connection for a right knee disorder, 
a left shoulder disorder, and a left upper extremity 
disorder, all claimed as secondary to his service-connected 
residuals of a left knee fracture.  The veteran subsequently 
appealed these denials.  However, in rating decisions dated 
in October 1998 and September 1999, the RO granted service 
connection for a right knee disorder and a torn rotator cuff 
of the left shoulder (claimed as both a left shoulder and 
left upper extremity disorder).  As the veteran has not 
initiated an appeal regarding the disability ratings or 
effective dates assigned, these issues are no longer before 
the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997).

In a Substantive Appeal (VA Form 1-9) submitted in June 1994, 
the veteran requested a personal hearing before a traveling 
member of the Board.  In a signed statement submitted in 
September 1994, he also requested a hearing before a Hearing 
Officer at the RO.  The record reflects that he was 
subsequently notified of the time and date of this personal 
hearing before a Hearing Officer in a letter from the RO.  
However, in November 1994, he failed to report for this 
hearing.  Furthermore, in a signed statement submitted in 
July 1996, he withdrew his request for a hearing before a 
traveling member of the Board.  This withdrawal was 
reiterated in a statement submitted in January 1997.


FINDING OF FACT

The veteran's residuals of a left knee fracture are 
manifested by degenerative arthritis and moderate impairment, 
resulting in painful motion, edema, a five-degree limitation 
of extension, and a five-degree limitation of flexion.


CONCLUSION OF LAW

The criteria for separate disability evaluations of 10 and 20 
percent for the veteran's residuals of a left knee fracture 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.21, 4.71a, Diagnostic Codes 5003, 5257 (1999); 
VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to an increased rating for the residuals 
of a left knee fracture is well grounded within the meaning 
of the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  As noted above, this case 
was remanded by the Board in October 1997 for additional 
evidentiary development, which was completed by the RO.  
There is now ample medical and other evidence of record, the 
veteran has been provided with a recent VA examination, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Thus, no further development is required in 
order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.31, Diagnostic Code 
5257.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Diagnostic Code 
5003 states that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1999).  See also 38 C.F.R. § 4.70, Plate II (1999) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees. 

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  The General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis. If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

The words "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (1999).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

In December 1991, the veteran filed a claim of entitlement to 
an increased rating for his service-connected left knee 
disability.  He contended that he experienced severe 
instability in his left knee, which prevented him from 
walking long distances, climbing stairs, or carrying anything 
of substantial weight.  He further contended that he 
experienced severe limitation of motion and pain in his left 
knee, and that he had experienced severe injuries due to 
falls that were caused by his knee injury.

VA outpatient treatment records dated in December 1991 show 
that the veteran was treated for pain in his left knee 
following a fall.  A VA examiner noted that the veteran had 
reportedly fallen and struck his head after his left knee had 
"locked up."

In the December 1992 rating decision, the RO denied a rating 
in excess of 10 percent for the veteran's left knee 
disability.  In February 1993, the veteran submitted a Notice 
of Disagreement in which he asserted that he had been 
assigned a 10 percent disability rating for over 45 years and 
that it could naturally be expected that his knee condition 
would deteriorate during that time.

In April 1993, a VA orthopedic examination was conducted.  
The veteran reported that his left knee usually locked up at 
least a dozen times a year and that he required the use of a 
cane for support.  He indicated that his knee pain was not a 
"typical sort of pain" and that he usually experienced a 
diffuse tingling, such as when one's leg fell asleep.  The 
veteran stated that he walked for exercise three times a week 
for approximately three miles but felt that he was limited by 
the sensations in his left knee.  Upon examination of the 
left knee, the VA examiner found no evidence of effusion or 
patellar apprehension.  Range of motion was noted to be from 
0 to 135 degrees and some medial joint line tenderness was 
found anteriorly and posteriorly.  X-rays of the knee in the 
standing position with 20 degrees flexion reportedly revealed 
medial compartment mild narrowing of the knee.  The veteran 
was diagnosed with left knee degenerative arthritis in the 
medial compartment, which the VA examiner found to be the 
natural sequelae of his service-connected left knee injury.

VA outpatient treatment records dated between January 1994 
and August 1995 are negative for any complaints or treatment 
related to the veteran's left knee.

In October 1996, the Board remanded the veteran's case for 
additional evidentiary development.  The RO was instructed to 
obtain any available VA or non-VA medical treatment records 
that might be pertinent to the veteran's.  The RO was further 
instructed to provide the veteran with an additional VA 
orthopedic examination.

In accordance with the Board's remand instructions, the RO 
issued a letter to the veteran requesting that he provide the 
names and addresses of any medical facilities where he has 
received treatment for his claimed disabilities since 1984.  
In November 1996, the veteran responded by submitting 
authorizations for the release of information from the VA 
clinic in Loma Linda, California. 

In January 1997, the RO obtained the veteran's most recent 
treatment records from the VA clinic in Loma Linda.  These 
records, which are dated from December 1995 to January 1997, 
are negative for any complaints or treatment related to the 
veteran's left knee.

In April 1998, the veteran was provided with another VA 
orthopedic examination.  The veteran reported that his knee 
would often lock or "pop", and that he occasionally used a 
cane.  Upon examination of the left knee, the VA examiner 
found no evidence of effusion or erythema, and no anterior or 
posterior drawer.  Range of motion was noted to be from 5 
degrees extension to 130 degrees flexion, and some positive 
crepitus and popping was found.  The VA examiner further 
noted that the veteran's left knee was stable to varus and 
valgus stress, and that he had good patellar tracking.  The 
VA examiner concluded that the veteran ambulated with an 
antalgic gait and that he had moderate pain with range of 
motion in both knees.  X-rays of the left knee reportedly 
revealed mild degenerative arthritis.

In February 1999, the veteran was provided with another VA 
orthopedic examination.  The veteran reported that had 
experienced increasing difficulty using his left leg and that 
he was using a cane.  He also reported that he had developed 
numbness around his left knee.  Upon examination, the VA 
examiner noted the presence of bilateral varus deformity with 
approximately 10 degrees at the knee genu varum.  Range of 
motion was noted to be from 0 to 135 degrees bilaterally with 
pain on extremes of motion in both knees.  The VA examiner 
found positive Lachman's sign in the left knee with medial 
laxity, and a mild edema, 1+ pitting edema, on the veteran's 
left lower extremity.  X-rays reportedly revealed mild to 
moderate degenerative osteoarthritis of both knees without 
acute bone pathology or joint effusion, but with some 
associated pseudogout seen in the left knee.  The veteran was 
diagnosed with bilateral degenerative joint disease of the 
knee.

In a Supplemental Statement of the Case dated in September 
1999, the RO granted an increased evaluation of 20 percent 
for the veteran's residuals of a left knee fracture.  
Specifically, the RO assigned a separate 10 percent 
disability rating for degenerative arthritis of the left knee 
under 38 C.F.R. § 4.71a, Diagnostic ode 5003 in addition to 
the 10 percent already assigned for slight impairment of the 
knee under Diagnostic Code 5257.

Analysis

The veteran's residuals of left knee fracture are currently 
assigned a 20 percent disability evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257, for 
impairment of the knee, and 5003, for degenerative arthritis.  
It appears that the RO has assigned separate evaluations of 
10 percent each under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  In light of the medical evidence of 
record, the Board believes that separate ratings under 
Diagnostic Codes 5003 and 5257 are indeed appropriate in this 
case.  This conclusion is based on the x-ray evidence of 
degenerative arthritis in the veteran's left knee, his 
consistent complaints of falling and "locking" in his left 
knee, and the objective clinical findings of crepitus, medial 
laxity, edema, and other symptoms in his left knee.  Thus, 
because separate ratings are warranted for the veteran's left 
knee fracture under Diagnostic Codes 5003 and 5257, the Board 
will consider whether increased ratings are warranted under 
either of these diagnostic codes.

Regarding Diagnostic Code 5257, the Board finds that the 
veteran's overall disability picture more nearly approximates 
the criteria required for 20 percent rating for moderate 
impairment of the right knee.  38 C.F.R. § 4.7.  In 
particular, the Board believes that this conclusion is 
supported by the findings of the April 1998 VA examiner, who 
specifically noted both positive crepitus and popping in the 
veteran's left knee, and by the findings of the February 1999 
VA examiner, who found both medial laxity and a mild edema in 
the veteran's left knee.  These VA examiners also both noted 
that the veteran required the use of a cane, and the April 
1998 VA examiner specifically found that the veteran's gait 
appeared antalgic.  Furthermore, the Board also placed great 
probative weight on the veteran's own reports of having 
fallen numerous times due to pain and locking in his left 
knee.

The Board recognizes that the veteran's disability may not be 
manifested by objective findings of moderate subluxation or 
moderate instability, as appears to be required by Diagnostic 
Code 5257.  However, the Board is cognizant of the 
applicability of the provisions of 38 C.F.R. § 4.21 in rating 
disabilities.  The provisions of 38 C.F.R. § 4.21 state that 
it is not expected that all cases will show all the findings 
specified under the applicable criteria; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996) (the Court stressed to the Board the importance of 
addressing the provisions of 38 C.F.R. § 4.7 and § 4.21 in 
rating a veteran's disability).

In this case, the Board believes that in light of the VA 
examiners' objective findings, and the veteran's consistent 
complaints of numerous instances of falling due to his left 
knee "locking up", the Board believes that the veteran's 
overall disability picture more clearly approximates the 
criteria for a 20 percent rating for moderate impairment of 
the left knee.  38 C.F.R. §4.7, 4.21.  Therefore, an 
increased evaluation of 20 percent is granted under 
Diagnostic Code 5257 for the veteran's residuals of a left 
knee fracture.  

The Board further finds that the preponderance of the 
evidence is against an even higher disability rating of 30 
percent, which would be indicative of severe impairment of 
the left knee.  This is based on repeated VA examination, 
which has consistently revealed no objective evidence of 
subluxation, effusion, or erythema.  In addition, the Board 
notes that the April 1998 VA examiner specifically found that 
the veteran's left knee was stable to varus and valgus 
stress, and that he had good patellar tracking.  Furthermore, 
although the veteran has reported that he has had difficulty 
walking or climbing stairs due to his left knee disability, 
and several VA examiners specifically noted that the veteran 
used a cane, the veteran himself indicated during his April 
1993 VA examination that he was able to exercise by walking 
approximately three miles up to three times a week.  
Therefore, the Board concludes that preponderance of the 
evidence is against finding that his left knee disability is 
of such severity as to warrant an increased rating of 30 
percent under Diagnostic Code 5257.

The Board also finds that the preponderance of the evidence 
is against the assignment of a disability rating in excess of 
10 percent for the veteran's degenerative arthritis under 
Diagnostic Code 5003.  In particular, the Board notes that 
repeated VA examination has revealed that both extension and 
flexion in the veteran's left knee are limited by only 5 
degrees, and that such degrees of limitation of motion 
warrant only noncompensable ratings under the criteria of 
Diagnostic Codes 5260 and 5261.  The Board acknowledges the 
veteran's complaints of pain, swelling, and numbness in his 
left knee.  The Board also recognizes that several examiners 
have noted the presence of pain on extreme range of motion in 
his left knee.  However, the currently assigned 10 percent 
rating contemplates noncompensable limitation of motion 
objectively confirmed by findings such as swelling or painful 
motion.  Without additional evidence of limitation of motion 
to a compensable degree under the appropriate diagnostic 
codes, the Board finds that the preponderance of the evidence 
is against a rating in excess of 10 percent for degenerative 
arthritis in the left knee.

The Board notes that under Diagnostic Code 5003, a 20 percent 
evaluation is warranted where there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Because there is x-ray evidence of 
degenerative arthritis in several of the veteran's joints, 
including the veteran's right knee and left shoulder, the 
Board has considered whether an alternative rating of 
20 percent is warranted for the veteran's degenerative 
arthritis in multiple joints.  However, in this instance, the 
veteran has already been assigned separate ratings of 10 
percent for his right knee and left shoulder disabilities.  
Thus, such a combined rating of 20 percent for degenerative 
arthritis of multiple joints would not only not afford the 
veteran a higher rating, but would actually decrease his 
combined disability rating.

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  There is, however, 
no evidence of ankylosis of the knee.  Consequently, 
Diagnostic Code 5256 is not for application.  There is also 
no impairment of either the tibia or fibula.  Accordingly, 
Diagnostic Code 5262 is not for application in this case.

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, and 
has determined that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  The Board has specifically considered the 
veteran's complaints of ongoing pain and limitation of motion 
in his left knee.  However, the veteran has already been 
assigned a 10 percent disability evaluation for the 
limitation of motion and painful motion associated with 
degenerative arthritis of the left knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260 and 5261.  Diagnostic 
Code 5003 specifically considers findings such as swelling 
and painful motion in its criteria, and requires one or more 
of these findings in order to establish a 10 percent 
evaluation for limitation of motion.  In addition, the Board 
notes that the veteran has also been assigned a 20 percent 
rating under Diagnostic Code 5257, and the Court has held 
that 38 C.F.R. §§ 4.40 and 4.45 do not apply to knee 
disabilities which are rated under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for degenerative 
arthritis in the left knee.  The Board further concludes that 
the competent and probative evidence of record supports a 
separate increased rating of 20 percent under Diagnostic Code 
5257 for moderate impairment of the left knee.  Thus, the 
appeal is granted to that extent.





CONTINUED ON NEXT PAGE


ORDER

Separate disability evaluations of 20 percent under 
38 U.S.C.A. § 4.71a, Diagnostic Code 5257 and 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for the 
veteran's service-connected residuals of a left knee fracture 
are granted, subject to the regulations governing the payment 
of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

